UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from …………… to …………… Commission file number 000-03922 PATRICK INDUSTRIES, INC. (Exact name of registrant as specified in its charter) INDIANA 35-1057796 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , P.O. Box 638, ELKHART, IN (Address of principal executive offices) (ZIP Code) (574) 294-7511 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of April 26, 2013, there were 10,614,170 shares of the registrant’s common stock outstanding. PATRICK INDUSTRIES, INC. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page No. ITEM 1.FINANCIAL STATEMENTS Condensed Consolidated Statements of Financial Position March 31, 2013 (Unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Income (Unaudited) First Quarter Ended March 31, 2013 and April 1, 2012 4 Condensed Consolidated Statements of Comprehensive Income (Unaudited) First Quarter Ended March 31, 2013 and April 1, 2012 5 Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2013 and April 1, 2012 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7-18 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18-32 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 32 ITEM 4.CONTROLS AND PROCEDURES 32 PART II.OTHER INFORMATION ITEM 1A.RISK FACTORS 33 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 33 ITEM 6.EXHIBITS 34 SIGNATURES 35 2 Table of Contents PART I:FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PATRICK INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION As of (thousands) (Unaudited) March 31, 2013 Dec. 31, 2012 ASSETS Current Assets Cash and cash equivalents $ $ Trade receivables, net Inventories Deferred tax assets 1,751 5,149 Prepaid expenses and other Total current assets Property, plant and equipment, at cost Less accumulated depreciation Property, plant and equipment, net Goodwill Intangible assets, net of accumulated amortization (2013: $3,788; 2012: $3,269) Deferred tax assets Deferred financing costs, net of accumulated amortization (2013: $1,061; 2012: $975) Other non-current assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued liabilities Total current liabilities Long-term debt Deferred compensation and other TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Common stock Additional-paid-in-capital Accumulated other comprehensive income 17 17 Retained earnings TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 Table of Contents PATRICK INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (thousands except per share data) First QuarterEnded March 31, 2013 April 1, 2012 NET SALES $ $ Cost of goods sold Gross profit Operating expenses: Warehouse and delivery Selling, general and administrative Amortization of intangible assets Gain on sale of fixed assets (4 ) - Total operating expenses OPERATING INCOME Stock warrants revaluation - Interest expense, net Income before income taxes Income taxes - NET INCOME $ $ BASIC NET INCOME PER COMMON SHARE $ $ DILUTED NET INCOME PER COMMON SHARE $ $ Weighted average shares outstanding - Basic - Diluted See accompanying Notes to Condensed Consolidated Financial Statements. 4 Table of Contents PATRICK INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (thousands) First QuarterEnded March 31, 2013 April 1, 2012 Net income $ $ Other comprehensive income - - Comprehensive income $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 5 Table of Contents PATRICK INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended (thousands) March 31,2013 April 1, 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of intangible assets Stock-based compensation expense Deferred compensation expense 59 58 Deferred income taxes - Gain on sale of fixed assets (4 ) - Stock warrants revaluation - Decrease in cash surrender value of life insurance 23 22 Deferred financing amortization 86 Amortization of debt discount - 49 Change in operating assets and liabilities, net of the effects of acquisitions: Trade receivables ) ) Inventories ) ) Prepaid expenses and other Accounts payable and accrued liabilities Payments on deferred compensation obligations ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures ) ) Proceeds from sale of property and equipment - Business acquisitions - ) Other (6
